Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment after final dated 05 May 2021 has been considered by the Examiner.
	First, note the proposed new limitations “the heat exchanger is disposed in the internal surface of the exhaust casing” raises new issues and are required further searches and consideration.
	Second, the Examiner would like to comment on Applicant’s arguments.
	Applicant argues:
If the examiner declines to enter the amendments:
The rejections turn at least partially on what the broadest reasonable interpretation of “disposed in the primary flowpath” is within the context of Applicant’s application. The examiner has adopted an interpretation including any element that is in fluid communication with the primary flowpath (i.e., any construction where fluid from the primary flowpath is accepted at an inlet of a component would fall within the construction of that component being “disposed in the primary flowpath”).

Encyclopedia.com1 defines “dispose” as being to “arrange in a particular position”. Applicant’s claim term “disposed in the primary flowpath” refers to the particular position of the heat exchanger, consistent with the plain English meaning of dispose. The term is not simply referring to a fluid connection to the flow path, or inlets configured to receive the primary flowpath. The term refers to physically positioning the heat exchanger within the primary flowpath.

Further, interpreting the term broader than it’s plain English meaning would not be reasonable absent some indication within Applicant’s specification that a different meaning should be adopted. However, Applicant’s specification does not include any such indication. In fact, Figure 2, specifically illustrates the physical positioning, and there are no Figures or descriptions illustrating or describing alternative positioning.

In light of this, the broadest reasonable interpretation of “disposed in the primary flowpath”, consistent with the plain English meaning of the “dispose”, is that the heat exchanger is physically positioned within the primary flowpath.
Examiner’s response:
These arguments are contradictory with Applicant’s disclosure and may result in 112(b) rejections.  According to paragraphs 35-36 of this application:
[0035] With continued reference to Figure 1, Figure 2 schematically illustrates a gas turbine engine 100, including a compressor section 110, a combustor section 120 and a turbine section 130, all of which are connected via a primary fluid flowpath. Downstream of the turbine section 130 is an exhaust casing 140 which exhausts air from the primary fluid flowpath into an ambient atmosphere downstream of the turbine. Existing gas turbine engines expel excess heat along with the turbine exhaust into the ambient atmosphere, without using the excess heat to generate additional shaft work.

[0036] In order to recapture the waste heat within the turbine engine system of Figure 2 and convert the waste heat to work, a heat exchanger 150 is positioned within the exhaust casing 140. In some examples the heat exchanger 150 can be a plate/fin style heat exchanger disposed on one or more internal surface of the exhaust casing 140. In alternative examples, the heat exchanger 150 can include openings and discrete fluid pathways that ingest turbine exhaust, pass the turbine exhaust through the heat exchanger 150, and then expel the turbine exhaust at a downstream edge of the heat exchanger 150. In both cases the heat exchanger 150 is referred to as having an inlet that receives the turbine exhaust and an outlet that expels the turbine exhaust.

From the underlined text above, “a primary flowpath” is ended at the turbine section 130. The exhaust casing 140 is a separate element that receives exhaust air from the primary flowpath.  Heat exchanger 150 is inside the exhaust casing which is clearly a fluid connection to the primary flowpath. Thus, the only way to interpret this claimed invention is that “a primary flowpath” includes the fluid connection to the primary flowpath, and that the primary flowpath is the primary flowpath of the working the only exhaust 55 from the turbine exhaust that is connected to the heat exchanger 140.  The only exhaust 55 can be clearly considered a part of the primary flowpath as claimed because that’s the only flowpath in the system. Kim teaches similar features, only one main fluid flowpath that should be a primary flowpath.
If Applicant would like to add the exhaust casing with different interpretation, please file an RCE so further searches/consideration can be done.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/6/2021